IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Thomas Jefferson University Hospitals,    :
Inc.,                                     :
                              Petitioner  :
                                          :
      v.                                  :
                                          :
Pennsylvania Department of Labor and      :
Industry, Bureau of Labor Law Compliance, :
                              Respondent :       No. 2275 C.D. 2014



                                    ORDER



             NOW, February 17, 2016, upon consideration of petitioner’s application

for reargument and respondent’s and intervenor’s answers in response thereto, the

application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge